Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2488 Dreyfus Premier Equity Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 9/30/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 22 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Premier Growth and Income Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Premier Growth and Income Fund, covering the 12-month period from October 1, 2007, through September 30, 2008. These are difficult times for equity investors. A credit crunch that began in early 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions and prompting a massive government rescue effort. Meanwhile, the U.S. economic slowdown has gathered momentum,depressing investor sentiment, consumer confidence and business investment.These factors undermined returns in most stock market sectors, particularly financial companies and businesses that tend to be more sensitive to economic trends. The depth and duration of the economic downturn will depend on how quickly the financial system can be stabilized.We believe that the Temporary Guarantee Program for Money Market Funds and the $700 billion rescue package intended to promote greater liquidity in the financial markets meet several critical requirements for addressing todays financial stresses, and we expect these measures to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chief Executive Officer The Dreyfus Corporation October 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2007, through September 30, 2008, as provided by John Jares, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended September 30, 2008, Dreyfus Premier Growth and Income Funds Class A shares produced a 24.27% total return, Class B shares returned 24.99%, Class C shares returned 24.89%, Class I shares returned 27.61% and Class T shares returned 25.03% . 1 In comparison, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced a total return of 21.96% for the same period. 2 The Russell 1000 Growth Index, which more closely reflects the funds current composition, returned 20.88% over the reporting period. 3 An economic slowdown and an intensifying financial crisis dampened investors confidence over the reporting period, triggering sharp stock market declines.The fund produced lower returns than the S&P 500 Index, mainly due to disappointing security selections in the information technology and energy sectors. On a separate note, effective on or about December 1, 2008, the funds name will be changed to Dreyfus Capital Growth and Income Fund. The Funds Investment Approach The fund seeks long-term capital growth, current income and growth of income, consistent with reasonable investment risk, by investing primarily in domestic and foreign stocks that may include common, preferred and convertible securities, including those issued in initial public offerings. When choosing stocks, we use a growth style of investing, searching for companies whose fundamental strengths suggest the potential for superior earnings growth over time. We use a consistent, bottom-up approach that emphasizes individual stock selection, and we perform qualitative and quantitative in-house research to determine whether a stock meets our investment criteria. Income is primarily generated from dividend-paying stocks. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Equity Markets Floundered Amid Financial Turmoil A U.S. economic downturn and the spread of turmoil in global credit markets were the primary drivers of negative stock market performance over the reporting period. As the funds fiscal year progressed, tighter credit conditions, sluggish consumer spending, rising unemployment and higher energy and food costs took their toll on stock prices across a variety of economic sectors.Although aggressive efforts by the Federal Reserve Board and, later in the reporting period, falling commodity prices appeared at times to stabilize financial markets, economic and credit conditions continued to deteriorate. By the reporting periods end, the financial crisis had resulted in the failure of several large financial institutions, prompting the federal government to intervene with a massive rescue effort in an attempt to thaw frozen credit markets. Technology and Energy Stocks Weighed on Results In light of sluggish consumer and business spending, a number of information technology companiesincluding fund holdings Broadcom, Cisco Systems and Googlesuffered significant declines. Operating problems and slackening demand for solar panels triggered a decline in silicon wafer producer MEMC Electronic Materials. Apples stock encountered heightened volatility due to reduced earnings guidance and rumors regarding the health of its CEO. The funds underweighted exposure to the energy sector, as well as its positions in weaker-performing integrated oil producers Exxon Mobil and Chevron, also hindered the funds results. Lighter exposure to the stronger-performing materials sector early in the reporting period, together with poor timing in the purchase of Freeport-McMoRan Copper & Gold, detracted further from the funds relative performance. On the other hand, an underweighted allocation to the hard-hit financials sector compared to the S&P 500 Index contributed positively to the funds performance. Our security selection strategy among financial stocks provided an additional boost. By remaining cautious regarding financial firms with substantial exposure to the mortgage industry, the fund avoided some of the more severely affected components of the financials sector. Conversely, the fund participated in the relative strength of brokerage firm Charles Schwab, which gained assets as investors fled its less financially sound competitors. 4 The funds investments in the consumer sectors also fared relatively well, as Wal-Mart Stores and Family Dollar Stores, which was sold during the reporting period, benefited when cost-conscious consumers turned to less expensive goods. A substantially underweighted allocation to the telecommunication services sector bolstered the funds results in the slumping economy. Other solid individual performers included cosmetics seller Avon Products, which achieved strong sales results in overseas markets; health care firm Gilead Sciences, which benefited from its well-received HIV treatments; and fertilizer producer Potash Corp. of Saskatchewan, which was purchased and sold with favorable timing during the reporting period. Focus on Domestic-Oriented Companies As of the reporting periods end, economic weakness has spread from the United States to the global economy.Therefore, we have intensified our focus on companies with greater domestic exposure, particularly those driven by consumer end-markets. We believe that such companies have probably sustained the bulk of market-driven losses for the current cycle, and they may be poised to benefit from improving fundamentals while their more export-oriented counterparts continue to suffer in international markets. In addition, because energy prices have retreated from their peak, consumers may have more expendable income. Regardless of the markets behavior, we intend to continue to search for attractive opportunities for long-term growth. October 15, 2008 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charges in the case of Class A and Class T shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The index does not take into account fees and expenses to which the fund is subject. 3 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Growth Index is an unmanaged index which measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The index does not take into account fees and expenses to which the fund is subject. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class B, Class C and Class I shares of Dreyfus Premier Growth and Income Fund on 9/30/98 to a $10,000 investment made on that date in the Standard & Poors 500 Composite Stock Price Index (the Index). All dividends and capital gain distributions are reinvested. Performance for Class T shares will vary from the performance of Class A, Class B, Class C and Class I shares shown above due to differences in charges and expenses. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged index of overall U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/08 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) (28.64)% 1.67% 1.05% without sales charge ( 24.27)% 2.88% 1.65% Class B shares with applicable redemption charge  ( 27.73)% 1.65% 1.17% without redemption ( 24.99)% 2.01% 1.17% Class C shares with applicable redemption charge  (25.58)% 2.09% 0.89% without redemption ( 24.89)% 2.09% 0.89% Class I shares (27.61)% 1.31% 0.90% Class T shares with applicable sales charge (4.5%) 2/1/00 (28.39)% 1.19% 0.45%  without sales charge 2/1/00 (25.03)% 2.12% 0.92%  Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%. After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class T shares of the fund reflect the performance of the funds Class A shares for period prior to 2/1/00 (the inception date for Class T shares), adjusted to reflect the applicable sales load for that class and the applicable distribution/servicing fees thereafter. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Premier Growth and Income Fund from April 1, 2008 to September 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2008 Class A Class B Class C Class I Class T Expenses paid per $1,000  $ 8.91 $ 13.29 $ 12.41 $ 15.34 $ 13.38 Ending value (after expenses) $876.50 $872.30 $872.80 $870.20 $871.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2008 Class A Class B Class C Class I Class T Expenses paid per $1,000  $ 9.57 $ 14.28 $ 13.33 $ 16.47 $ 14.38 Ending value (after expenses) $1,015.50 $1,010.80 $1,011.75 $1,008.60 $1,010.70  Expenses are equal to the funds annualized expense ratio of 1.90% for Class A, 2.84% for Class B, 2.65% for Class C, 3.28% for Class I and 2.86% for Class T, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2008 Common Stocks96.1% Shares Value ($) Computers7.6% Apple 4,144 a 471,007 Microsoft 36,831 983,019 Consumer Discretionary10.0% Amazon.com 2,462 a 179,135 Apollo Group, Cl. A 4,379 a 259,675 Best Buy 6,047 226,763 GameStop, Cl. A 6,402 a 219,012 Gap 13,606 241,915 Home Depot 8,986 232,648 Limited Brands 10,901 188,805 Nordstrom 2,947 b 84,933 Omnicom Group 2,545 98,135 Walt Disney 5,895 180,918 Consumer Staples12.4% Avon Products 8,608 357,835 CVS Caremark 4,267 143,627 Dean Foods 9,684 a 226,218 Estee Lauder, Cl. A 2,966 148,033 Kraft Foods, Cl. A 10,820 354,355 PepsiCo 3,207 228,563 Philip Morris International 3,017 145,118 Procter & Gamble 3,368 234,716 Wal-Mart Stores 8,720 522,241 Energy9.2% Apache 980 102,194 Chesapeake Energy 4,918 176,359 Chevron 3,253 268,307 Exxon Mobil 4,845 376,263 Hess 970 79,618 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) National Oilwell Varco 3,067 a 154,055 Schlumberger 3,439 268,552 Transocean 1,340 a 147,185 Ultra Petroleum 3,457 a 191,310 Exchange Traded Funds1.5% Standard & Poors Depository Receipts (Tr. Ser. 1) 2,430 b Financial6.5% Assurant 3,014 165,770 Charles Schwab 13,895 361,270 Janus Capital Group 10,225 248,263 JPMorgan Chase & Co. 4,057 189,462 Unum Group 11,154 279,965 Health Care13.2% Abbott Laboratories 6,610 380,604 Allergan 4,811 247,766 BioMarin Pharmaceutical 11,285 a 298,940 Covidien 5,326 286,326 Gilead Sciences 3,104 a 141,480 Johnson & Johnson 3,230 223,774 Pharmaceutical Product Development 12,176 503,478 Thermo Fisher Scientific 3,562 a 195,910 Wyeth 6,359 234,901 Industrial8.0% Deere & Co. 2,485 123,008 Dover 8,003 324,522 Energy Conversion Devices 2,598 a,b 151,334 FedEx 1,893 149,623 Precision Castparts 821 64,678 Union Pacific 4,724 336,160 Waste Management 11,931 375,707 10 Common Stocks (continued) Shares Value ($) Information Technology24.2% Activision Blizzard 14,266 a 220,124 Adobe Systems 5,650 a 223,005 Agilent Technologies 11,964 a 354,852 Akamai Technologies 10,728 a 187,096 Altera 12,670 262,016 Autodesk 2,430 a 81,527 Broadcom, Cl. A 7,365 a 137,210 Cisco Systems 22,056 a 497,583 Electronic Arts 8,889 a 328,804 EMC 19,752 a 236,234 Google, Cl. A 1,060 a 424,551 Hewlett-Packard 7,501 346,846 Intel 19,112 357,968 KLA-Tencor 3,758 118,941 MEMC Electronic Materials 8,824 a 249,366 Oracle 11,854 a 240,755 QUALCOMM 4,926 211,670 Research In Motion 719 a 49,108 Visa, Cl. A 1,596 97,978 Materials2.4% Allegheny Technologies 1,291 38,149 Cleveland-Cliffs 958 50,717 Freeport-McMoRan Copper & Gold 3,027 172,085 Monsanto 1,912 189,250 Telecommunication Services1.1% Verizon Communications 6,523 Total Common Stocks (cost $19,277,097) Other Investment3.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $724,000) 724,000 c The Fund 11 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned2.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $393,192) 393,192 c Total Investments (cost $20,394,289) 102.0% Liabilities, Less Cash and Receivables (2.0%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At September 30, 2008, the total market value of the funds securities on loan is $400,008 and the total market value of the collateral held by the fund is $393,192. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology Financial Health Care Money Market Investments Consumer Staples Materials Consumer Discretionary Exchange Traded Funds Energy Telecommunication Services Industrial Computers  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES September 30, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $400,008)Note 1(b): Unaffiliated issuers 19,277,097 18,340,469 Affiliated issuers 1,117,192 1,117,192 Receivable for investment securities sold 196,670 Dividends and interest receivable 13,273 Receivable for shares of Common Stock subscribed 63 Prepaid expenses 11,642 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 28,647 Cash overdraft due to Custodian 24,713 Liability for securities on loanNote 1(b) 393,192 Payable for shares of Common Stock redeemed 96,622 Accrued expenses 62,372 Net Assets ($) Composition of Net Assets ($): Paid-in capital 21,445,311 Accumulated net realized gain (loss) on investments (1,434,920) Accumulated net unrealized appreciation (depreciation) on investments (936,628) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class T Net Assets ($) 16,958,738 637,734 1,404,821 5,173 67,297 Shares Outstanding 1,127,938 46,926 102,383 367.46 4,844 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended September 30, 2008 Investment Income ($): Income: Cash dividends (net of $306 foreign taxes withheld at source): Unaffiliated issuers Affiliated issuers Income from securities lending Total Income Expenses: Management feeNote 3(a) Shareholder servicing costsNote 3(c) Registration fees Auditing fees Distribution feesNote 3(b) Legal fees Prospectus and shareholders reports Custodian feesNote 3(c) Directors fees and expensesNote 3(d) Loan commitment feesNote 2 Interest expenseNote 2 66 Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2008 2007 a Operations ($): Investment (loss)net (155,268) (51,729) Net realized gain (loss) on investments (880,648) 1,944,123 Net unrealized appreciation (depreciation) on investments (5,562,833) 2,496,216 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A Shares (2,002,945) (1,354,064) Class B Shares (146,225) (188,040) Class C Shares (142,597) (95,571) Class I Shares (501) (806) Class T Shares (9,287) (11,237) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 1,567,065 2,433,187 Class B Shares 160,865 238,027 Class C Shares 767,019 254,703 Class I Shares 970 9,003 Class T Shares 24,394 29,964 Dividends reinvested: Class A Shares 1,823,342 1,220,838 Class B Shares 121,832 160,391 Class C Shares 112,335 76,543 Class I Shares 501 806 Class T Shares 9,287 11,237 Cost of shares redeemed: Class A Shares (4,695,055) (5,201,361) Class B Shares (1,315,116) (2,157,739) Class C Shares (556,891) (505,568) Class I Shares  (16,525) Class T Shares (54,598) (290,444) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 30,008,117 31,006,163 End of Period The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, a Capital Share Transactions: Class A b Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B b Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class I Shares sold 55 Shares issued for dividends reinvested 26 41 Shares redeemed  Net Increase (Decrease) in Shares Outstanding 81 Class T Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b During the period ended September 30, 2008, 36,483 Class B shares representing $650,649 were automatically converted to 33,298 Class A shares and during the period ended September 30, 2007, 48,691 Class B shares representing $921,625 were automatically converted to 45,200 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class A Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 21.56 19.69 18.09 16.49 15.05 Investment Operations: Investment income (loss)net a (.10) (.01) .20 .13 .02 Net realized and unrealized gain (loss) on investments (4.73) 2.95 1.52 1.49 1.42 Total from Investment Operations (4.83) 2.94 1.72 1.62 1.44 Distributions: Dividends from investment incomenet   (.12) (.02)  Dividends from net realized gain on investments (1.69) (1.07)    Total Distributions (1.69) (1.07) (.12) (.02)  Net asset value, end of period 15.04 21.56 19.69 18.09 16.49 Total Return (%) b (24.27) 15.43 9.56 9.83 9.57 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.81 1.59 1.81 1.61 1.55 Ratio of net expenses to average net assets 1.80 1.59 1.81 c 1.61 c 1.55 Ratio of net investment income (loss) to average net assets (.53) (.04) .11 .71 .14 Portfolio Turnover Rate 99.98 70.44 120.00 77.97 44.78 Net Assets, end of period ($ x 1,000) 16,959 26,070 25,253 27,137 30,924 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class B Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet     Dividends from net realized gain on investments    Total Distributions   Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c c Ratio of net investment (loss) to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Year Ended September 30, Class C Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 19.97 18.45 16.96 15.59 14.33 Investment Operations: Investment (loss)net a (.22) (.15) (.11) (.01) (.10) Net realized and unrealized gain (loss) on investments (4.34) 2.74 1.60 1.40 1.36 Total from Investment Operations (4.56) 2.59 1.49 1.39 1.26 Distributions: Dividends from investment incomenet    (.02)  Dividends from net realized gain on investments (1.69) (1.07)    Total Distributions (1.69) (1.07)  (.02)  Net asset value, end of period 13.72 19.97 18.45 16.96 15.59 Total Return (%) b (24.89) 14.54 8.79 8.92 8.79 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.57 2.36 2.58 2.38 2.26 Ratio of net expenses to average net assets 2.56 2.36 2.58 c 2.38 c 2.26 Ratio of net investment (loss) to average net assets (1.28) (.80) (.66) (.06) (.59) Portfolio Turnover Rate 99.98 70.44 120.00 77.97 44.78 Net Assets, end of period ($ x 1,000) 1,405 1,679 1,711 2,002 2,261 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class I Shares 2008 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 21.18 19.48 17.89 16.58 15.23 Investment Operations: Investment income (loss)net b (.89) (.05) (.01) (.14) .03 Net realized and unrealized gain (loss) on investments (4.52) 2.82 1.69 1.45 1.32 Total from Investment Operations (5.41) 2.77 1.68 1.31 1.35 Distributions: Dividends from investment incomenet   (.09)   Dividends from net realized gain on investments (1.69) (1.07)    Total Distributions (1.69) (1.07) (.09)   Net asset value, end of period 14.08 21.18 19.48 17.89 16.58 Total Return (%) (27.61) 14.69 9.44 7.90 8.86 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 6.37 c 2.06 1.89 2.83 1.40 Ratio of net expenses to average net assets 6.35 c 2.06 1.89 d 2.83 d 1.40 Ratio of net investment income (loss) to average net assets (5.08) (.27) (.03) (.75) .17 Portfolio Turnover Rate 99.98 70.44 120.00 77.97 44.78 Net Assets, end of period ($ x 1,000) 5 6 12 7 1 a Effective June 1, 2007, the fund redesignated Class R shares to Class I shares. b Based on average shares outstanding at each month end. c The high expense ratio was a result of fixed class expenses being charged to a class with small net assets. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Year Ended September 30, Class T Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 20.23 18.67 17.21 15.76 14.52 Investment Operations: Investment income (loss)net a (.26) (.11) (.07) .01 (.12) Net realized and unrealized gain (loss) on investments (4.39) 2.74 1.63 1.44 1.36 Total from Investment Operations (4.65) 2.63 1.56 1.45 1.24 Distributions: Dividends from investment incomenet   (.10)   Dividends from net realized gain on investments (1.69) (1.07)    Total Distributions (1.69) (1.07) (.10)   Net asset value, end of period 13.89 20.23 18.67 17.21 15.76 Total Return (%) b (25.03) 14.58 9.07 9.20 8.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.77 2.17 2.31 2.17 2.42 Ratio of net expenses to average net assets 2.75 2.17 2.31 c 2.17 c 2.42 Ratio of net investment income (loss) to average net assets (1.48) (.59) (.42) .05 (.72) Portfolio Turnover Rate 99.98 70.44 120.00 77.97 44.78 Net Assets, end of period ($ x 1,000) 67 123 352 306 196 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Premier Growth and Income Fund (the fund) is a separate non-diversified series of Dreyfus Premier Equity Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering one series, the fund. The funds investment objective is long-term capital growth, current income and growth of income, consistent with reasonable investment risk. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 50 million shares of $1.00 par value Common Stock in each of the following classes of shares: Class A, Class B, Class C, Class I and Class T. Class A and Class T shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allo- 22 cation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of September 30, 2008, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 68 of the outstanding Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sale price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management does not believe that the application of this standard will have a material impact on the financial statements of the fund. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
